Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach, disclose or make obvious a wheel assembly that comprises a plurality of first friction plates each engaging a first surface of one part of a plurality of parts of a tire assembly; a plurality of second friction plates each engaging a second surface of the one part of a plurality of parts of a tire assembly, the second surface being radially opposite the first surface; and a plurality of radial cable members each connecting the hub to the tire assembly such that each radial cable member extends radially away from the hub, bends circumferentially adjacent a corresponding second friction plate, bends radially outward and back circumferentially adjacent a corresponding first friction plate, and radially inward to a first point of intersection with the same radial cable member.  
Regarding independent claim 11, the prior art fails to teach, disclose or make obvious a wheel assembly comprising: a plurality of first friction plates each engaging a first surface of one part of a plurality of parts of a tire assembly; a plurality of second friction plates each engaging a second surface of the one part of a plurality of parts of a tire assembly, the second surface being radially opposite the first surface; a plurality of first radial cable members each connecting the hub to the tire assembly; and a plurality of second circumferential cable members interconnecting circumferentially adjacent first cable members at defined radial distances from an axis of rotation of the wheel assembly.  
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617